                                                                                                     Case 2:21-cv-01452-SMB Document 1 Filed 08/23/21 Page 1 of 19



                                                                                              1   Michael Zoldan; AZ Bar No. 028128
                                                                                                  Jason Barrat; AZ Bar No. 029086
                                                                                              2
                                                                                                  ZOLDAN LAW GROUP, PLLC
                                                                                              3   14500 N. Northsight Blvd., Suite 133
                                                                                                  Scottsdale, AZ 85260
                                                                                              4   Tel & Fax: 480.442.3410
                                                                                              5   mzoldan@zoldangroup.com
                                                                                                  jbarrat@zoldangroup.com
                                                                                              6
                                                                                                  Attorneys for Plaintiff
                                                                                              7
                                                                                              8
                                                                                                                            UNITED STATES DISTRICT COURT
                                                                                              9
                                                                                             10                                     DISTRICT OF ARIZONA

                                                                                             11
ZOLDAN LAW GROUP, PLLC
                         14500 N. Northsig ht Blvd. Suite 133 Scot tsdal e, Arizona 852 60




                                                                                                  Natalie Gardner, an Arizona resident;                         Case No.
                             Tel & Fax: 480.442.3410 – mzoldan@zol d angroup.com




                                                                                             12                        Plaintiff,
                                                                                             13
                                                                                                         v.                                           VERIFIED COMPLAINT
                                                                                             14
                                                                                                  LaRue Performance, LLC, an Arizona
                                                                                             15   company; Soul Surgery, LLC, an
                                                                                                  Arizona company Andrew LaRue, an
                                                                                             16
                                                                                                  Arizona resident, Jessica LaRue, an
                                                                                             17   Arizona resident; Matthew LaRue, an                   (Jury Trial Requested)
                                                                                                  Arizona resident; John Mulligan, an
                                                                                             18   Arizona resident and Ricardo Carvajal,
                                                                                             19   an Arizona resident;

                                                                                             20                        Defendants.
                                                                                             21
                                                                                             22          Plaintiff Natalie Gardner (“Plaintiff”), for her Verified Complaint against
                                                                                             23   Defendants LaRue Performance, LLC; Soul Surgery, LLC; Andrew LaRue; Jessica LaRue;
                                                                                             24
                                                                                                  Matthew LaRue; John Mulligan; and Ricardo Carvajal (“Defendants”), hereby alleges as
                                                                                             25
                                                                                                  follows:
                                                                                             26
                                                                                             27                                     NATURE OF THE CASE
                                                                                             28          1.     Plaintiff brings this action against Defendants for their unlawful failure to
                                                                                                    Case 2:21-cv-01452-SMB Document 1 Filed 08/23/21 Page 2 of 19



                                                                                              1   pay minimum wage and overtime in violation of the Fair Labor Standards Act, 29 U.S.C.
                                                                                              2
                                                                                                  §§ 201-219 (hereinafter “FLSA”); A.R.S. §§ 23-362 - 23-364 (“Arizona Minimum Wage
                                                                                              3
                                                                                                  Statute” or “AMWS”); and failure to make timely payment of wages under the Arizona
                                                                                              4
                                                                                              5   Wage Statute, A.R.S. §§ 23-350 – 23-355 (“Arizona Wage Statute” or “AWS”).

                                                                                              6          2.     This action is also brought to recover overtime and minimum wage
                                                                                              7
                                                                                                  compensation, liquidated or double damages, treble damages, and statutory penalties
                                                                                              8
                                                                                                  resulting from Defendants’ violations of the FLSA and AMWS.
                                                                                              9
                                                                                             10          3.     This action is also brought to recover unpaid wages, treble damages, and
ZOLDAN LAW GROUP, PLLC
                         14500 N. Northsig ht Blvd. Suite 133 Scot tsdal e, Arizona 852 60




                                                                                             11   statutory penalties resulting from Defendants’ violations of the Arizona Wage Statute.
                             Tel & Fax: 480.442.3410 – mzoldan@zol d angroup.com




                                                                                             12
                                                                                                                              JURISDICTION AND VENUE
                                                                                             13
                                                                                                         4.     This Court has jurisdiction over the subject matter and the parties hereto
                                                                                             14
                                                                                             15   pursuant to 29 U.S.C. § 216(b) and 28 U.S.C. § 1331.

                                                                                             16          5.     Venue is proper in this District under 28 U.S.C. §§ 1391(b) and (c) because
                                                                                             17
                                                                                                  all or a substantial part of the acts or omissions giving rise to the claims occurred in the
                                                                                             18
                                                                                                  state of Arizona.
                                                                                             19
                                                                                             20          6.     Plaintiff was employed by Defendants in this District.

                                                                                             21                                           PARTIES
                                                                                             22
                                                                                                         7.     At all relevant times to the matters alleged herein, Plaintiff resided in the
                                                                                             23
                                                                                                  District of Arizona.
                                                                                             24
                                                                                             25          8.     Plaintiff was a full-time employee of Defendants from on or around February

                                                                                             26   15, 2021, until on or around August 6, 2021 (“all relevant times”).
                                                                                             27          9.     At all relevant times to the matters alleged herein, Plaintiff was an employee
                                                                                             28
                                                                                                  of Defendants as defined by 29 U.S.C. § 203(e)(1).
                                                                                                    Case 2:21-cv-01452-SMB Document 1 Filed 08/23/21 Page 3 of 19



                                                                                              1          10.        At all relevant times to the matters alleged herein, Plaintiff was an employee
                                                                                              2
                                                                                                  of Defendants as defined by A.R.S. § 23-362(A).
                                                                                              3
                                                                                                         11.        At all relevant times, Plaintiff was an employee Defendant LaRue
                                                                                              4
                                                                                              5   Performance, LLC as defined by A.R.S. § 23-350(2).

                                                                                              6          12.        Defendant LaRue Performance, LLC is a company authorized to do business
                                                                                              7
                                                                                                  in Arizona.
                                                                                              8
                                                                                                         13.        At all relevant times to the matters alleged herein, Defendant LaRue
                                                                                              9
                                                                                             10   Performance, LLC was Plaintiff’s employer as defined by 29 U.S.C. § 203(d).
ZOLDAN LAW GROUP, PLLC
                         14500 N. Northsig ht Blvd. Suite 133 Scot tsdal e, Arizona 852 60




                                                                                             11          14.        At all relevant times to the matters alleged herein, Defendant LaRue
                             Tel & Fax: 480.442.3410 – mzoldan@zol d angroup.com




                                                                                             12
                                                                                                  Performance, LLC was Plaintiff’s employer as defined by A.R.S. § 23-362(B).
                                                                                             13
                                                                                                         15.        Defendant LaRue Performance, LLC was Plaintiff’s employer as defined by
                                                                                             14
                                                                                             15   A.R.S. § 23-350(3).

                                                                                             16          16.        Defendant Soul Surgery, LLC is a company authorized to do business in
                                                                                             17
                                                                                                  Arizona.
                                                                                             18
                                                                                                         17.        At all relevant times to the matters alleged herein, Defendant Soul Surgery,
                                                                                             19
                                                                                             20   LLC was Plaintiff’s employer as defined by 29 U.S.C. § 203(d).

                                                                                             21          18.        At all relevant times to the matters alleged herein, Defendant Soul Surgery,
                                                                                             22
                                                                                                  LLC was Plaintiff’s employer as defined by A.R.S. § 23-362(B).
                                                                                             23
                                                                                                         19.        Defendant Andrew LaRue is an Arizona resident.
                                                                                             24
                                                                                             25          20.        Defendant Andrew LaRue has directly caused events to take place giving rise

                                                                                             26   to this action.
                                                                                             27          21.        Defendant Andrew LaRue is an owner of LaRue Performance, LLC.
                                                                                             28
                                                                                                         22.        Defendant Andrew LaRue is a manager of LaRue Performance, LLC.
                                                                                                    Case 2:21-cv-01452-SMB Document 1 Filed 08/23/21 Page 4 of 19



                                                                                              1         23.    Defendant Andrew LaRue is an employer of LaRue Performance, LLC.
                                                                                              2
                                                                                                        24.    Defendant Andrew LaRue has been at all relevant times Plaintiff’s employer
                                                                                              3
                                                                                                  as defined by 29 U.S.C. § 203(d).
                                                                                              4
                                                                                              5         25.    Defendant Andrew LaRue has been at all relevant times Plaintiff’s employer

                                                                                              6   as defined by A.R.S. § 23-362(B).
                                                                                              7
                                                                                                        26.    The FLSA defines “employer” as any individual who acts directly or
                                                                                              8
                                                                                                  indirectly in the interest of an employer in relation to an employee. Therefore, under the
                                                                                              9
                                                                                             10   FLSA, Defendant Andrew LaRue is an employer.
ZOLDAN LAW GROUP, PLLC
                         14500 N. Northsig ht Blvd. Suite 133 Scot tsdal e, Arizona 852 60




                                                                                             11         27.    Defendant Andrew LaRue had the authority to hire and fire employees.
                             Tel & Fax: 480.442.3410 – mzoldan@zol d angroup.com




                                                                                             12
                                                                                                        28.    Defendant Andrew LaRue had the authority to hire and fire Plaintiff.
                                                                                             13
                                                                                                        29.    Defendant Andrew LaRue interviewed and hired Plaintiff.
                                                                                             14
                                                                                             15         30.    Defendant Andrew LaRue supervised and controlled Plaintiff’s work

                                                                                             16   schedules or the conditions of Plaintiff’s employment.
                                                                                             17
                                                                                                        31.    Defendant Andrew LaRue would text Plaintiff to find out where she was
                                                                                             18
                                                                                                  located and Plaintiff needed to text him when she would leave.
                                                                                             19
                                                                                             20         32.    Defendant Andrew LaRue determined the rate and method of Plaintiff’s

                                                                                             21   payment of wages.
                                                                                             22
                                                                                                        33.    Defendant Andrew LaRue signed paperwork approving the original
                                                                                             23
                                                                                                  compensation offered to Plaintiff.
                                                                                             24
                                                                                             25         34.    As a person who acted in the interest of the previously identified corporate

                                                                                             26   entity in relation to the company’s employees, Defendant Andrew LaRue is subject to
                                                                                             27   individual and personal liability under the FLSA.
                                                                                             28
                                                                                                        35.    Defendant Jessica LaRue is an Arizona resident.
                                                                                                    Case 2:21-cv-01452-SMB Document 1 Filed 08/23/21 Page 5 of 19



                                                                                              1          36.        Defendant Jessica LaRue has directly caused events to take place giving rise
                                                                                              2
                                                                                                  to this action.
                                                                                              3
                                                                                                         37.        Defendant Jessica LaRue is an employer of LaRue Performance, LLC.
                                                                                              4
                                                                                              5          38.        Defendant Jessica LaRue has been at all relevant times Plaintiff’s employer

                                                                                              6   as defined by 29 U.S.C. § 203(d).
                                                                                              7
                                                                                                         39.        Defendant Jessica LaRue has been at all relevant times Plaintiff’s employer
                                                                                              8
                                                                                                  as defined by A.R.S. § 23-362(B).
                                                                                              9
                                                                                             10          40.        The FLSA defines “employer” as any individual who acts directly or
ZOLDAN LAW GROUP, PLLC
                         14500 N. Northsig ht Blvd. Suite 133 Scot tsdal e, Arizona 852 60




                                                                                             11   indirectly in the interest of an employer in relation to an employee. Therefore, under the
                             Tel & Fax: 480.442.3410 – mzoldan@zol d angroup.com




                                                                                             12
                                                                                                  FLSA, Defendant Jessica LaRue is an employer.
                                                                                             13
                                                                                                         41.        Defendant Jessica LaRue had the authority to hire and fire employees.
                                                                                             14
                                                                                             15          42.        Defendant Jessica LaRue had the authority to hire and fire Plaintiff.

                                                                                             16          43.        Defendant Jessica LaRue interviewed and hired Plaintiff.
                                                                                             17
                                                                                                         44.        Defendant Jessica LaRue determined the rate and method of Plaintiff’s
                                                                                             18
                                                                                                  payment of wages.
                                                                                             19
                                                                                             20          45.        Defendant Jessica LaRue handled the company’s bookkeeping and made

                                                                                             21   sure checks were signed by the correct person.
                                                                                             22
                                                                                                         46.        As a person who acted in the interest of the previously identified corporate
                                                                                             23
                                                                                                  entities in relation to the company’s employees, Defendant Jessica LaRue is subject to
                                                                                             24
                                                                                             25   individual and personal liability under the FLSA.

                                                                                             26          47.        Upon reasonable belief, during Plaintiff’s employment with Defendants,
                                                                                             27   Defendant Andrew LaRue and Defendant Jessica LaRue were legally married.
                                                                                             28
                                                                                                         48.        Defendant Andrew LaRue and Defendant Jessica LaRue have caused events
                                                                                                    Case 2:21-cv-01452-SMB Document 1 Filed 08/23/21 Page 6 of 19



                                                                                              1   to take place giving rise to this action as to which their marital community is fully liable.
                                                                                              2
                                                                                                         49.     Under the principle of marital community property, all actions by one
                                                                                              3
                                                                                                  individual are imputed on the marital community property.
                                                                                              4
                                                                                              5          50.     Defendant Matthew LaRue is an Arizona resident.

                                                                                              6          51.     Defendant Matthew LaRue has directly caused events to take place giving
                                                                                              7
                                                                                                  rise to this action.
                                                                                              8
                                                                                                         52.     Defendant Matthew LaRue is an owner of LaRue Performance, LLC.
                                                                                              9
                                                                                             10          53.     Defendant Matthew LaRue is a manager of LaRue Performance, LLC.
ZOLDAN LAW GROUP, PLLC
                         14500 N. Northsig ht Blvd. Suite 133 Scot tsdal e, Arizona 852 60




                                                                                             11          54.     Defendant Matthew LaRue is an employer of LaRue Performance, LLC.
                             Tel & Fax: 480.442.3410 – mzoldan@zol d angroup.com




                                                                                             12
                                                                                                         55.     Defendant Matthew LaRue has been at all relevant times Plaintiff’s employer
                                                                                             13
                                                                                                  as defined by 29 U.S.C. § 203(d).
                                                                                             14
                                                                                             15          56.     Defendant Matthew LaRue has been at all relevant times Plaintiff’s employer

                                                                                             16   as defined by A.R.S. § 23-362(B).
                                                                                             17
                                                                                                         57.     The FLSA defines “employer” as any individual who acts directly or
                                                                                             18
                                                                                                  indirectly in the interest of an employer in relation to an employee. Therefore, under the
                                                                                             19
                                                                                             20   FLSA, Defendant Matthew LaRue is an employer.

                                                                                             21          58.     Defendant Matthew LaRue had the authority to hire and fire employees.
                                                                                             22
                                                                                                         59.     Defendant Matthew LaRue had the authority to hire and fire Plaintiff.
                                                                                             23
                                                                                                         60.     Defendant Matthew LaRue interviewed and hired Plaintiff.
                                                                                             24
                                                                                             25          61.     Defendant Matthew LaRue supervised and controlled Plaintiff’s work

                                                                                             26   schedules or the conditions of Plaintiff’s employment.
                                                                                             27          62.     Defendant Matthew LaRue would text Plaintiff to find out where she was
                                                                                             28
                                                                                                  located and Plaintiff needed to text him when she would leave.
                                                                                                    Case 2:21-cv-01452-SMB Document 1 Filed 08/23/21 Page 7 of 19



                                                                                              1          63.        As a person who acted in the interest of the previously identified corporate
                                                                                              2
                                                                                                  entity in relation to the company’s employees, Defendant Matthew LaRue is subject to
                                                                                              3
                                                                                                  individual and personal liability under the FLSA.
                                                                                              4
                                                                                              5          64.        Defendant John Mulligan is an Arizona resident.

                                                                                              6          65.        Defendant John Mulligan has directly caused events to take place giving rise
                                                                                              7
                                                                                                  to this action.
                                                                                              8
                                                                                                         66.        Defendant John Mulligan is an owner of LaRue Performance, LLC.
                                                                                              9
                                                                                             10          67.        Defendant John Mulligan is a manager of LaRue Performance, LLC.
ZOLDAN LAW GROUP, PLLC
                         14500 N. Northsig ht Blvd. Suite 133 Scot tsdal e, Arizona 852 60




                                                                                             11          68.        Defendant John Mulligan is an employer of LaRue Performance, LLC.
                             Tel & Fax: 480.442.3410 – mzoldan@zol d angroup.com




                                                                                             12
                                                                                                         69.        Defendant John Mulligan is an owner of Soul Surgery, LLC.
                                                                                             13
                                                                                                         70.        Defendant John Mulligan is a manager of Soul Surgery, LLC.
                                                                                             14
                                                                                             15          71.        Defendant John Mulligan is an employer of Soul Surgery, LLC.

                                                                                             16          72.        Defendant John Mulligan has been at all relevant times Plaintiff’s employer
                                                                                             17
                                                                                                  as defined by 29 U.S.C. § 203(d).
                                                                                             18
                                                                                                         73.        Defendant John Mulligan has been at all relevant times Plaintiff’s employer
                                                                                             19
                                                                                             20   as defined by A.R.S. § 23-362(B).

                                                                                             21          74.        The FLSA defines “employer” as any individual who acts directly or
                                                                                             22
                                                                                                  indirectly in the interest of an employer in relation to an employee. Therefore, under the
                                                                                             23
                                                                                                  FLSA, Defendant John Mulligan is an employer.
                                                                                             24
                                                                                             25          75.        Defendant John Mulligan had the authority to hire and fire employees.

                                                                                             26          76.        Defendant John Mulligan had the authority to hire and fire Plaintiff.
                                                                                             27          77.        Defendant John Mulligan interviewed and hired Plaintiff.
                                                                                             28
                                                                                                         78.        Defendant John Mulligan supervised and controlled Plaintiff’s work
                                                                                                    Case 2:21-cv-01452-SMB Document 1 Filed 08/23/21 Page 8 of 19



                                                                                              1   schedules or the conditions of Plaintiff’s employment.
                                                                                              2
                                                                                                           79.   Defendant John Mulligan instructed Plaintiff to meet him at Soul Surgery,
                                                                                              3
                                                                                                  LLC for a meeting regarding her start time.
                                                                                              4
                                                                                              5            80.   Defendant John Mulligan determined the rate and method of Plaintiff’s

                                                                                              6   payment of wages.
                                                                                              7
                                                                                                           81.   Defendant John Mulligan was contacted by Plaintiff about her missing
                                                                                              8
                                                                                                  wages.
                                                                                              9
                                                                                             10            82.   As a person who acted in the interest of the previously identified corporate
ZOLDAN LAW GROUP, PLLC
                         14500 N. Northsig ht Blvd. Suite 133 Scot tsdal e, Arizona 852 60




                                                                                             11   entity in relation to the company’s employees, Defendant John Mulligan is subject to
                             Tel & Fax: 480.442.3410 – mzoldan@zol d angroup.com




                                                                                             12
                                                                                                  individual and personal liability under the FLSA
                                                                                             13
                                                                                                           83.   Defendant Ricardo Carvajal is an Arizona resident.
                                                                                             14
                                                                                             15            84.   Defendant Ricardo Carvajal has directly caused events to take place giving

                                                                                             16   rise to this action.
                                                                                             17
                                                                                                           85.   Defendant Ricardo Carvajal is an employer of LaRue Performance, LLC.
                                                                                             18
                                                                                                           86.   Defendant Ricardo Carvajal is an employer of Soul Surgery, LLC.
                                                                                             19
                                                                                             20            87.   Defendant Ricardo Carvajal has been at all relevant times Plaintiff’s

                                                                                             21   employer as defined by 29 U.S.C. § 203(d).
                                                                                             22
                                                                                                           88.   Defendant Ricardo Carvajal has been at all relevant times Plaintiff’s
                                                                                             23
                                                                                                  employer as defined by A.R.S. § 23-362(B).
                                                                                             24
                                                                                             25            89.   The FLSA defines “employer” as any individual who acts directly or

                                                                                             26   indirectly in the interest of an employer in relation to an employee. Therefore, under the
                                                                                             27   FLSA, Defendant Ricardo Carvajal is an employer.
                                                                                             28
                                                                                                           90.   Defendant Ricardo Carvajal supervised and controlled Plaintiff’s work
                                                                                                    Case 2:21-cv-01452-SMB Document 1 Filed 08/23/21 Page 9 of 19



                                                                                              1   schedules or the conditions of Plaintiff’s employment.
                                                                                              2
                                                                                                         91.    Defendant Ricardo Carvajal emailed Plaintiff and asked her to return
                                                                                              3
                                                                                                  company property.
                                                                                              4
                                                                                              5          92.    On August 10, 2021, Defendant Ricardo Carvajal sent Plaintiff an email that

                                                                                              6   stated, “Natalie, You can pick up a copy of the documents you are requesting anytime
                                                                                              7
                                                                                                  during business hours (9 am to 4 pm), but please make sure you let us know in advance
                                                                                              8
                                                                                                  what time you are coming by, so we make [sure] either Mike or myself are not in a meeting
                                                                                              9
                                                                                             10   or in a visit to any of our other campuses. Additionally, it is our understanding that you
ZOLDAN LAW GROUP, PLLC
                         14500 N. Northsig ht Blvd. Suite 133 Scot tsdal e, Arizona 852 60




                                                                                             11   are in possession of a company computer that you removed from the LaRue premises
                             Tel & Fax: 480.442.3410 – mzoldan@zol d angroup.com




                                                                                             12
                                                                                                  without permission. Please make sure you bring the computer to us when you come pick
                                                                                             13
                                                                                                  up personally the documents you are requesting. Our IT department needs it urgently for
                                                                                             14
                                                                                             15   an update and installation of company software in that computer. Let me know when you

                                                                                             16   can come by. Thanks, Ricardo Carvajal, Soul Surgery, 14362 N Frank Lloyd Wright Blvd.
                                                                                             17
                                                                                                  Ste, B111 Scottsdale, AZ 85260…”
                                                                                             18
                                                                                                         93.    Defendant Ricardo Carvajal determined the rate and method of Plaintiff’s
                                                                                             19
                                                                                             20   payment of wages.

                                                                                             21          94.    Defendant Ricardo Carvajal signed some of the checks Plaintiff received.
                                                                                             22
                                                                                                         95.    As a person who acted in the interest of the previously identified corporate
                                                                                             23
                                                                                                  entity in relation to the company’s employees, Defendant Ricardo Carvajal is subject to
                                                                                             24
                                                                                             25   individual and personal liability under the FLSA

                                                                                             26          96.    Plaintiff further informed, believes, and thereon alleges that each of the
                                                                                             27   Defendants herein gave consent to, ratified, and authorized the acts of all other Defendants,
                                                                                             28
                                                                                                  as alleged herein.
                                                                                                    Case 2:21-cv-01452-SMB Document 1 Filed 08/23/21 Page 10 of 19



                                                                                              1          97.     Defendants, and each of them, are sued in both their individual and corporate
                                                                                              2
                                                                                                  capacities.
                                                                                              3
                                                                                                         98.    Defendants are jointly and severally liable for the injuries and damages
                                                                                              4
                                                                                              5   sustained by Plaintiff.

                                                                                              6          99.    At all relevant times, Defendants were horizontal joint employers of Plaintiff.
                                                                                              7
                                                                                                         100.   At all relevant times: (1) Defendants were not completely disassociated with
                                                                                              8
                                                                                                  respect to the employment of Plaintiff; and (2) Defendants were under common control.
                                                                                              9
                                                                                             10          101.   During the relevant time period, Plaintiff worked at LaRue Performance,
ZOLDAN LAW GROUP, PLLC
                         14500 N. Northsig ht Blvd. Suite 133 Scot tsdal e, Arizona 852 60




                                                                                             11   LLC.
                             Tel & Fax: 480.442.3410 – mzoldan@zol d angroup.com




                                                                                             12
                                                                                                         102.   During the relevant time period, Soul Surgery, LLC and its agents and
                                                                                             13
                                                                                                  employers had control over Plaintiff.
                                                                                             14
                                                                                             15          103.   During the relevant time period, Plaintiff reported to members of LaRue

                                                                                             16   Performance, LLC and Soul Surgery, LLC like John Mulligan and Ricardo Carvajal.
                                                                                             17
                                                                                                         104.   LaRue Performance, LLC and Soul Surgery, LLC are all under common
                                                                                             18
                                                                                                  control of Defendant John Mulligan.
                                                                                             19
                                                                                             20          105.   At all relevant times, Defendants were joint employers under the FLSA and

                                                                                             21   29 C.F.R. § 791.2(b), and employed Plaintiff.
                                                                                             22
                                                                                                         106.   In addition, at all relevant times, Defendants were vertical joint employers of
                                                                                             23
                                                                                                  Plaintiff, as defined by Torres-Lopez v. May, 111 F.3d 633, 640 (9th Cir. 1997).
                                                                                             24
                                                                                             25          107.   LaRue Performance, LLC and Soul Surgery, LLC have common ownership.

                                                                                             26          108.   Defendant John Mulligan is an owner for both entities.
                                                                                             27          109.   LaRue Performance, LLC and Soul Surgery, LLC have common
                                                                                             28
                                                                                                  management.
                                                                                                    Case 2:21-cv-01452-SMB Document 1 Filed 08/23/21 Page 11 of 19



                                                                                              1          110.      Defendants John Mulligan and Ricardo Carvajal are common managers for
                                                                                              2
                                                                                                  both entities.
                                                                                              3
                                                                                                         111.      LaRue Performance, LLC and Soul Surgery, LLC have common
                                                                                              4
                                                                                              5   employment policies.

                                                                                              6          112.      Soul Surgery, LLC is used for HR polices and accounting for LaRue
                                                                                              7
                                                                                                  Performance, LLC.
                                                                                              8
                                                                                                         113.      Plaintiff would have to contact Soul Surgery, LLC when she requested copies
                                                                                              9
                                                                                             10   of her tax documentation.
ZOLDAN LAW GROUP, PLLC
                         14500 N. Northsig ht Blvd. Suite 133 Scot tsdal e, Arizona 852 60




                                                                                             11          114.      LaRue Performance, LLC and Soul Surgery, LLC have common employees.
                             Tel & Fax: 480.442.3410 – mzoldan@zol d angroup.com




                                                                                             12
                                                                                                         115.      Plaintiff was a common employee that worked for both entities.
                                                                                             13
                                                                                                         116.      Defendant Ricardo Carvajal was an employee that worked for both entities.
                                                                                             14
                                                                                             15          117.      Michael Goldenberg was an employee that worked for both entities.

                                                                                             16          118.      Plaintiff has a good faith reasonable belief that in her work for LaRue
                                                                                             17
                                                                                                  Performance, LLC, she was employed by an enterprise engaged in commerce that had
                                                                                             18
                                                                                                  annual gross sales of at least $500,000 in 2021.
                                                                                             19
                                                                                             20          119.      Plaintiff has a good faith reasonable belief that in her work for Soul Surgery,

                                                                                             21   LLC, she was employed by an enterprise engaged in commerce that had annual gross sales
                                                                                             22
                                                                                                  of at least $500,000 in 2021.
                                                                                             23
                                                                                                         120.      Plaintiff has a good faith reasonable belief that in her work for all Defendants,
                                                                                             24
                                                                                             25   she was employed by an enterprise engaged in commerce that had combined annual gross

                                                                                             26   sales of at least $500,000 in 2021.
                                                                                             27          121.      At all relevant times, Plaintiff, in her work for Defendants, was engaged in
                                                                                             28
                                                                                                  commerce or the production of goods for commerce.
                                                                                                   Case 2:21-cv-01452-SMB Document 1 Filed 08/23/21 Page 12 of 19



                                                                                              1          122.   At all relevant times, Plaintiff, in her work for Defendants, was engaged in
                                                                                              2
                                                                                                  interstate commerce.
                                                                                              3
                                                                                                         123.   Plaintiff, in her work for Defendants, regularly handled goods produced and
                                                                                              4
                                                                                              5   transported in interstate commerce.

                                                                                              6          124.   Plaintiff would regularly use the Internet and telephone for communication
                                                                                              7
                                                                                                  at work.
                                                                                              8
                                                                                                         125.   Under the FLSA, Plaintiff is a covered employee under individual coverage.
                                                                                              9
                                                                                             10          126.   Under the FLSA, Plaintiff is a covered employee under enterprise coverage.
ZOLDAN LAW GROUP, PLLC
                         14500 N. Northsig ht Blvd. Suite 133 Scot tsdal e, Arizona 852 60




                                                                                             11                                FACTUAL ALLEGATIONS
                             Tel & Fax: 480.442.3410 – mzoldan@zol d angroup.com




                                                                                             12
                                                                                                         127.   LaRue Performance, LLC is a motorsports store.
                                                                                             13
                                                                                                         128.   On or around February 15, 2021, Plaintiff Natalie Gardner commenced
                                                                                             14
                                                                                             15   employment with Defendants as a media producer.

                                                                                             16          129.   Plaintiff’s primary job duties included filming and photographing products
                                                                                             17
                                                                                                  at the shop for marketing material.
                                                                                             18
                                                                                                         130.   From on or around February 15, 2021, until on or around late June 2021,
                                                                                             19
                                                                                             20   Plaintiff was paid $22.50 an hour, with a salary of $1,800 biweekly.

                                                                                             21          131.   Beginning in late June 2021, Plaintiff’s salary was unilaterally changed to
                                                                                             22
                                                                                                  $18.00 an hour, with a salary of $895 biweekly without her consent.
                                                                                             23
                                                                                                         132.   Plaintiff was a non-exempt employee.
                                                                                             24
                                                                                             25          133.   Plaintiff was paid a set amount per day, no matter how many hours she

                                                                                             26   worked.
                                                                                             27          134.   Plaintiff is also owed her final paycheck in the amount of $895.
                                                                                             28
                                                                                                         135.   Therefore, because she received $0.00 for her last paycheck for hours
                                                                                                   Case 2:21-cv-01452-SMB Document 1 Filed 08/23/21 Page 13 of 19



                                                                                              1   worked, an FLSA, AMWS, and AWS violation has occurred.
                                                                                              2
                                                                                                        136.    Plaintiff was misclassified as an independent contractor.
                                                                                              3
                                                                                                        137.    Plaintiff did not have an opportunity for profit or loss based on her work for
                                                                                              4
                                                                                              5   Defendants.

                                                                                              6         138.    Plaintiff did not invest in equipment or materials in her work for Defendants.
                                                                                              7
                                                                                                        139.    Plaintiff did not employ any helpers in her work for Defendants.
                                                                                              8
                                                                                                        140.    Plaintiff’s work for Defendants did not require a special skill.
                                                                                              9
                                                                                             10         141.    Defendants failed to properly compensate Plaintiff for all her overtime and
ZOLDAN LAW GROUP, PLLC
                         14500 N. Northsig ht Blvd. Suite 133 Scot tsdal e, Arizona 852 60




                                                                                             11   regular hours.
                             Tel & Fax: 480.442.3410 – mzoldan@zol d angroup.com




                                                                                             12
                                                                                                        142.    Plaintiff worked in excess of 40 hours per week.
                                                                                             13
                                                                                                        143.    Plaintiff was not provided with the required one and one-half times pay
                                                                                             14
                                                                                             15   premium as required by the FLSA for all her worked overtime hours.

                                                                                             16         144.    For example, Plaintiff estimates that during the workweek of July 5, 2021,
                                                                                             17
                                                                                                  she worked approximately 50 hours.
                                                                                             18
                                                                                                        145.    During the relevant time period, Plaintiff did not receive any overtime wages.
                                                                                             19
                                                                                             20          146.   Defendants were aware that Plaintiff’s working hours exceeded 40 hours.

                                                                                             21          147.   Defendants required her to work overtime as a condition of her employment.
                                                                                             22
                                                                                                         148.   Defendants wrongfully withheld wages from Plaintiff by failing to pay all
                                                                                             23
                                                                                                  wages due on her next paycheck.
                                                                                             24
                                                                                             25          149.   Defendants refused and/or failed to properly disclose or apprise Plaintiff of

                                                                                             26   her rights under the FLSA.
                                                                                             27          150.   Defendants failed to post and keep posted in a conspicuous place the required
                                                                                             28
                                                                                                  poster / notice explaining her employee rights under the FLSA pursuant to 29 C.F.R. §
                                                                                                    Case 2:21-cv-01452-SMB Document 1 Filed 08/23/21 Page 14 of 19



                                                                                              1   516.4.
                                                                                              2
                                                                                                           151.   Defendants’ failure and/or refusal to compensate Plaintiff at the rates and
                                                                                              3
                                                                                                  amounts required by the FLSA were willful.
                                                                                              4
                                                                                              5                                  COUNT I
                                                                                                           (FAILURE TO PAY MINIMUM WAGE – FLSA – 29 U.S.C. § 206)
                                                                                              6
                                                                                                           152.   Plaintiff incorporates by reference all of the above allegations as though fully
                                                                                              7
                                                                                              8   set forth herein.
                                                                                              9            153.   At all relevant times, Plaintiff was employed by Defendants within the
                                                                                             10
                                                                                                  meaning of the FLSA.
ZOLDAN LAW GROUP, PLLC
                         14500 N. Northsig ht Blvd. Suite 133 Scot tsdal e, Arizona 852 60




                                                                                             11
                             Tel & Fax: 480.442.3410 – mzoldan@zol d angroup.com




                                                                                                           154.   Plaintiff was an employee entitled to the statutorily mandated minimum
                                                                                             12
                                                                                             13   wage.
                                                                                             14            155.   Defendants have intentionally failed and/or refused to pay Plaintiff minimum
                                                                                             15
                                                                                                  wage according to the provisions of the FLSA.
                                                                                             16
                                                                                                           156.   As a direct result of Defendants’ violations of the FLSA, Plaintiff has
                                                                                             17
                                                                                             18   suffered damages by not receiving compensation in accordance with 29 U.S.C.§ 206.
                                                                                             19            157.   In addition to the amount of unpaid minimum wages owed to Plaintiff, she is
                                                                                             20
                                                                                                  entitled to recover an additional equal amount as liquidated damages pursuant to 29 U.S.C.
                                                                                             21
                                                                                                  § 216(b).
                                                                                             22
                                                                                             23            158.   Defendants’ actions in failing to compensate Plaintiff, in violation of the

                                                                                             24   FLSA, were willful.
                                                                                             25
                                                                                                           159.   Defendants knew Plaintiff was not being compensated full minimum wages
                                                                                             26
                                                                                                  for time worked.
                                                                                             27
                                                                                             28            160.   Defendants knew their failure to pay minimum wage was a violation of the

                                                                                                  FLSA.
                                                                                                    Case 2:21-cv-01452-SMB Document 1 Filed 08/23/21 Page 15 of 19



                                                                                              1           161.   Defendants have not made a good faith effort to comply with the FLSA.
                                                                                              2
                                                                                                          162.   Plaintiff is also entitled to an award of attorneys’ fees and other statutory
                                                                                              3
                                                                                                  damages pursuant to 29 U.S.C. § 216(b).
                                                                                              4
                                                                                              5                                COUNT II
                                                                                                          (FAILURE TO PAY OVERTIME WAGES – FLSA – 29 U.S.C. § 207)
                                                                                              6
                                                                                                          163.   Plaintiff incorporates by reference all of the above allegations as though fully
                                                                                              7
                                                                                              8   set forth herein.
                                                                                              9           164.   At all relevant times, Plaintiff was employed by Defendants within the
                                                                                             10
                                                                                                  meaning of the FLSA.
ZOLDAN LAW GROUP, PLLC
                         14500 N. Northsig ht Blvd. Suite 133 Scot tsdal e, Arizona 852 60




                                                                                             11
                             Tel & Fax: 480.442.3410 – mzoldan@zol d angroup.com




                                                                                                          165.   Plaintiff is an employee entitled to the statutorily mandated overtime wages.
                                                                                             12
                                                                                             13           166.   Defendants have intentionally failed and/or refused to pay Plaintiff overtime
                                                                                             14   wages according to the provisions of the FLSA.
                                                                                             15
                                                                                                          167.   As a direct result of Defendants’ violations of the FLSA, Plaintiff has
                                                                                             16
                                                                                                  suffered damages by not receiving compensation in accordance with 29 U.S.C.§ 207.
                                                                                             17
                                                                                             18           168.   In addition to the amount of unpaid overtime wages owed to Plaintiff, she is
                                                                                             19   entitled to recover an additional equal amount as liquidated damages pursuant to 29 U.S.C.
                                                                                             20
                                                                                                  § 216(b).
                                                                                             21
                                                                                                          169.   Defendants’ actions in failing to compensate Plaintiff, in violation of the
                                                                                             22
                                                                                             23   FLSA, were willful.

                                                                                             24           170.   Defendants knew Plaintiff was not being compensated overtime for time
                                                                                             25
                                                                                                  worked in excess of 40 hours in a given workweek and failed to pay proper overtime wages.
                                                                                             26
                                                                                                          171.   Defendants knew their failure to pay overtime wages was a violation of the
                                                                                             27
                                                                                             28   FLSA.

                                                                                                          172.   Defendants have not made a good faith effort to comply with the FLSA.
                                                                                                    Case 2:21-cv-01452-SMB Document 1 Filed 08/23/21 Page 16 of 19



                                                                                              1          173.   Plaintiff is also entitled to an award of attorneys’ fees and other statutory
                                                                                              2
                                                                                                  damages pursuant to 29 U.S.C. § 216(b).
                                                                                              3
                                                                                                                             COUNT III
                                                                                              4        (FAILURE TO PAY MINIMUM WAGE – ARIZONA MINIMUM WAGE
                                                                                              5                              STATUTE)

                                                                                              6          174.   Plaintiff incorporates by reference all of the above allegations as though fully
                                                                                              7
                                                                                                  set forth herein.
                                                                                              8
                                                                                                         175.   At all relevant times, Plaintiff was employed by Defendants within the
                                                                                              9
                                                                                             10   meaning of the Arizona Minimum Wage Statute.
ZOLDAN LAW GROUP, PLLC
                         14500 N. Northsig ht Blvd. Suite 133 Scot tsdal e, Arizona 852 60




                                                                                             11          176.   Defendants intentionally failed and/or refused to pay Plaintiff full minimum
                             Tel & Fax: 480.442.3410 – mzoldan@zol d angroup.com




                                                                                             12
                                                                                                  wages according to the provisions of the Arizona Minimum Wage Statute.
                                                                                             13
                                                                                                         177.   In addition to the amount of unpaid minimum wage owed to Plaintiff, she is
                                                                                             14
                                                                                             15   entitled to recover an additional amount equal to twice the underpaid wages and interest

                                                                                             16   pursuant to A.R.S. § 23-364(g).
                                                                                             17
                                                                                                         178.   Plaintiff is also entitled to an award of attorneys’ fees and costs pursuant to
                                                                                             18
                                                                                                  A.R.S. § 23-364(g).
                                                                                             19
                                                                                             20                              COUNT IV
                                                                                                    (FAILURE TO TIMELY PAY WAGES DUE – ARIZONA WAGE STATUTE)
                                                                                             21               (ONLY AGAINST LARUE PERFORMANCE, LLC)
                                                                                             22
                                                                                             23          179.   Plaintiff incorporates by reference all of the above allegations as though fully

                                                                                             24   set forth herein.
                                                                                             25
                                                                                                         180.   At all relevant times, Plaintiff was employed by LaRue Performance, LLC
                                                                                             26
                                                                                                  within the meaning of the Arizona Wage Statute.
                                                                                             27
                                                                                             28          181.   LaRue Performance, LLC was aware of its obligation to pay timely wages

                                                                                                  pursuant to A.R.S. § 23-351.
                                                                                                   Case 2:21-cv-01452-SMB Document 1 Filed 08/23/21 Page 17 of 19



                                                                                              1          182.   LaRue Performance, LLC was aware that, under A.R.S. § 23-353, it was
                                                                                              2
                                                                                                  obligated to pay all wages due to Plaintiff.
                                                                                              3
                                                                                                         183.   LaRue Performance, LLC failed to timely pay Plaintiff her wages due
                                                                                              4
                                                                                              5   without a good faith basis for withholding the wages.

                                                                                              6          184.   LaRue Performance, LLC have willfully failed and refused to timely pay
                                                                                              7
                                                                                                  wages due to Plaintiff.
                                                                                              8
                                                                                                         185.   As a result of LaRue Performance, LLC’s unlawful acts, Plaintiff is entitled
                                                                                              9
                                                                                             10   to the statutory remedies provided pursuant to A.R.S. § 23-355.
ZOLDAN LAW GROUP, PLLC
                         14500 N. Northsig ht Blvd. Suite 133 Scot tsdal e, Arizona 852 60




                                                                                             11
                             Tel & Fax: 480.442.3410 – mzoldan@zol d angroup.com




                                                                                                                      CONCLUSION AND PRAYER FOR RELIEF
                                                                                             12
                                                                                             13          WHEREFORE, Plaintiff prays:
                                                                                             14          A.     For the Court to declare and find that the Defendants committed the
                                                                                             15
                                                                                                                following acts:
                                                                                             16
                                                                                                                i. violated minimum wage provisions of the FLSA, 29 U.S.C. § 206, by
                                                                                             17
                                                                                             18                     failing to pay minimum wages;
                                                                                             19                 ii. willfully violated minimum wage provisions of the FLSA, 29 U.S.C. §
                                                                                             20
                                                                                                                    206, by failing to pay minimum wages;
                                                                                             21
                                                                                                                iii. violated overtime wage provisions of the FLSA, 29 U.S.C. § 207, by
                                                                                             22
                                                                                             23                     failing to pay overtime;

                                                                                             24                 iv. willfully violated overtime wage provisions of the FLSA, 29 U.S.C. §
                                                                                             25
                                                                                                                    207, by failing to pay overtime;
                                                                                             26
                                                                                                                v. violated minimum wage provisions of the Arizona Minimum Wage
                                                                                             27
                                                                                             28                     Statute, by failing to pay minimum wages;

                                                                                                                vi. willfully violated minimum wage provisions of the Arizona Minimum
                                                                                                  Case 2:21-cv-01452-SMB Document 1 Filed 08/23/21 Page 18 of 19



                                                                                              1                  Wage Statute, by failing to pay minimum wages
                                                                                              2
                                                                                                             vii. willfully violated the Arizona Wage Statute by failing to timely pay all
                                                                                              3
                                                                                                                 wages due to Plaintiff;
                                                                                              4
                                                                                              5       B.     For the Court to award compensatory damages, including liquidated or

                                                                                              6              double damages, and / or treble damages, to be determined at trial;
                                                                                              7
                                                                                                      C.     For the Court to award interest on all wage compensation due accruing from
                                                                                              8
                                                                                                             the date such amounts were due under all causes of action set forth herein;
                                                                                              9
                                                                                             10       D.     For the Court to award such other monetary, injunctive, equitable, and
ZOLDAN LAW GROUP, PLLC
                         14500 N. Northsig ht Blvd. Suite 133 Scot tsdal e, Arizona 852 60




                                                                                             11              declaratory relief as the Court deems just and proper;
                             Tel & Fax: 480.442.3410 – mzoldan@zol d angroup.com




                                                                                             12
                                                                                                      E.     For the Court to award Plaintiff reasonable attorneys' fees and costs pursuant
                                                                                             13
                                                                                                             to 29 U.S.C. § 216(b), A.R.S. § 23-364(g), and all other causes of action set
                                                                                             14
                                                                                             15              forth herein;

                                                                                             16       F.     Any other remedies or judgments deemed just and equitable by this Court.
                                                                                             17
                                                                                                                                    JURY DEMAND
                                                                                             18
                                                                                                      Plaintiff hereby demands a trial by jury of all issues so triable.
                                                                                             19
                                                                                             20                     RESPECTFULLY SUBMITTED August 23, 2021.

                                                                                             21                                            ZOLDAN LAW GROUP, PLLC
                                                                                             22
                                                                                                                                     By: /s/ Jason Barrat
                                                                                             23                                           14500 N. Northsight Blvd, Suite 133
                                                                                                                                          Scottsdale, AZ 85260
                                                                                             24                                           Attorneys for Plaintiff
                                                                                             25
                                                                                             26
                                                                                             27
                                                                                             28
                                                                                                   Case 2:21-cv-01452-SMB Document 1 Filed 08/23/21 Page 19 of 19



                                                                                              1                                      VERIFICATION
                                                                                              2
                                                                                                         Plaintiff Natalie Gardner declares under penalty of perjury that she has read the
                                                                                              3
                                                                                                  foregoing Verified Complaint and is familiar with the contents thereof. The matters asserted
                                                                                              4
                                                                                              5   therein are true and based on her personal knowledge, except as to those matters stated upon

                                                                                              6   information and belief, and as to those matters, she believes them to be true.
                                                                                              7
                                                                                              8
                                                                                              9
                                                                                             10                                             _______________________
                                                                                                                                            Natalie Gardner
ZOLDAN LAW GROUP, PLLC
                         14500 N. Northsig ht Blvd. Suite 133 Scot tsdal e, Arizona 852 60




                                                                                             11
                             Tel & Fax: 480.442.3410 – mzoldan@zol d angroup.com




                                                                                             12
                                                                                             13
                                                                                             14
                                                                                             15
                                                                                             16
                                                                                             17
                                                                                             18
                                                                                             19
                                                                                             20
                                                                                             21
                                                                                             22
                                                                                             23
                                                                                             24
                                                                                             25
                                                                                             26
                                                                                             27
                                                                                             28
